DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-10, 12-13, 15-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2011/0123925 (hereinafter referred to as Yun).
Yun, in the abstract, and in [0011], [0013], and  [0014], discloses a resist protective layer composition that includes a polymer of a first repeating unit that has the same structural formula recited as (I) (chemical formula I of Yun) and a matrix polymer (second repeating units that have formulate 2 to 6), and Yun, in [0048], discloses that the resist protective composition also includes organic solvent (can include plural organic solvents ([0101]-[0105]), and the first repeating unit is a single structure of chemical formula (1) i.e., at least 95% or more (homopolymer), and in the composition is present in at least 30 mol% ([0097] of Yun).  Yun, in [0050], discloses that the resist protective layer composition also includes a photoacid generator (claims 1, 3, 12).  Yun, in [0061]-[0068], discloses that the R2 group can be a substituted or unsubstituted alkyl group, and that R5 and R6 (same as applicant’s R4) are CF3 (claims 4, 6, 13, and 15).  Yun, in [0077]-[0081], discloses an additional repeating unit of chemical formula 4 and can be included as the additive polymer (third monomer polymerized, different than the first and second structures) (claims 7, 16). Yun, in [0109]-[0117], discloses that the substrate is coated with a photoresist layer (photosensitive resin layer), followed by spin coating on the photosensitive resin layer the protective layer composition, followed by an exposure process that exposing the protective layer coated photosensitive resin layer to exposure light (activating radiation), and developing the resulting product (developing both the protective layer and the photosensitive resin layer) with an aqueous base ([0116]) to form the pattern.  Yun teaches the same claimed polymer of the claimed structure I and the same claimed process of application i.e., spin coating, and the structure of chemical formula I of Yun will inherently migrate to the top surface of the resist protective layer during the spin coating process in the claimed manner (claims 8-10).

Claim(s) 1-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2010/0183976 (hereinafter referred to as Wang).
Wang, in the abstract, and in [0038], discloses a top coat composition that the includes a first resin (surface active polymer) that improves surface properties, and a matrix resin [0036].  Wang, in [0038], on page 4, discloses that the first additive resin (claimed surface active polymer as formula I) and has the same claimed structure as that recited as formula (I) in claim 1, and teaches that the R2 group can be cyclic structure and/or a optionally substituted branched alkyl structure, and the R4 and R5 groups (the claimed R4) can be fluoroalkyl groups (C1 to C4 fluoroalkyl groups and includes CF3) and the first additive resin can be a homopolymer of this structure (100 wt.% in the first additive resin), and in [0052]-[0053], discloses that the top coat composition includes plural organic solvents in the composition.  Wang, in [0019], and [0042], discloses that the topcoat composition includes an acid generator (claims 1-6, 11-15).  Wang, in [0040], [0041], discloses that the topcoat composition includes in addition to the matrix resin and the first additive resin, a second additive resin (different structure than the first additive resin and the matrix resin) (claims 7, 16).  Wang, in [0080]-[0090], discloses a substrate (wafer) coated with the photoresist composition to form a photoresist layer, the photoresist layer is spin coated with the topcoat composition and the coated structure is then subjected to exposure process by exposing to activating radiation, followed by developing the exposed structure (both the top coat and photoresist layers) with an aqueous base ([0089]) to form the pattern.  Wang as discussed in the preceding sentences discloses the same claimed polymer in the topcoat composition, wherein the polymer has the same claimed formula I recited and is spin coated onto the photoresist layer in the same claimed manner and will inherently and necessarily cause the first additive resin of Wang (surface active polymer) to migrate to the upper surface of the topcoat layer in the claimed manner (claims 8-10).
Response to Arguments
Applicant's arguments filed May 17, 2022, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejections made in the previous office action are maintained.  With respect to applicant’s argument that Yun does not disclose a second polymer is used in the composition (topcoat) or even the claimed 0.1 to 30 wt.% of the surface active polymer, Yun teaches in [0013], and in [0061], discloses two polymers, in that the first repeating unit has only one chemical formula i.e., chemical formula I, and the second repeating unit is a binary copolymer or ternary copolymer i.e., the second repeating unit is a different polymer that has different repeating units (matrix polymer).  Yun teaches two different polymers in the resist protective layer composition, wherein the firs repeating unit has only chemical formula I, and discloses in [0097] as being present in the resist protective layer composition in an amount of 30 wt.%. With respect to applicant’s argument that Wang does not disclose the claimed surface active polymer being in an amount of 95 wt.% or more of the polymerized units of the surface active polymer, or that Wang teaches that the second resin comprises polymerized unit of the monomers of formula (I), and does not suggest the claimed 95 wt.% or more, Wang, in [0035], [0038], discloses that the topcoat composition includes a resin that is a matrix resin, and additive resins, and does not address the first additive resin as a matrix resin, and discloses the first additive resin as polymerized units of monomers of formula (I), and in [0030], discloses that resins in the top coat composition includes homopolymers.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 4, 2022.